             Case 2:19-cv-05433-LAS Document 18 Filed 11/19/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

STACEY ANNE O’BRIEN,                          :       CIVIL ACTION
         Plaintiff,                           :
                                              :
        vs.                                   :       NO.    19-cv-5433
                                              :
ANDREW SAUL, 1                                :
Commissioner of Social Security,              :
            Defendant.                        :


                                             ORDER

        AND NOW, this       19TH day of November, 2020, upon consideration of Plaintiff’s

Request for Review (ECF No. 15) and Defendant’s Response (ECF No. 16), IT IS ORDERED

that:

        1.       Plaintiff’s Request for Review is DENIED; and

        2.       Judgment is entered in favor of the Defendant.



                                              BY THE COURT:


                                               /s/ Lynne A. Sitarski           .
                                              LYNNE A. SITARSKI
                                              United States Magistrate Judge




        1
         Andrew M. Saul was confirmed as Commissioner of the Social Security Administration
on June 4, 2019. Pursuant to Fed. R. Civ. P. 25(d), I have substituted Andrew M. Saul as
defendant in this suit.
